UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21236 Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2015-June 30, 2016 * Fiscal year end is 10/31 for Dreyfus International Small Cap Fund Item 1. Proxy Voting Record Dreyfus Stock Funds Dreyfus International Equity Fund ACS, ACTIVIDADES DE CONSTRUCCION Y SERVICIOS S.A Ticker: ACS Security ID: E7813W163 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Consolidated and Standalone For For Management Financial Statements 1.2 Approve Allocation of Income For For Management 2 Receive Corporate Social None None Management Responsibility Report 3 Advisory Vote on Remuneration Report For Against Management 4 Approve Discharge of Board For For Management 5.1 Ratify Appointment of and Elect Javier For Against Management Fernandez Alonso as Director 5.2 Elect Manuel Delgado Solis as Director For Against Management 5.3 Elect Javier Echenique Landiribar as For Against Management Director 5.4 Elect Mariano Hernandez Herreros as For Against Management Director 6 Renew Appointment of Deloitte as For For Management Auditor 7 Authorize Capitalization of Reserves For For Management for Scrip Dividends 8 Authorize Share Repurchase and Capital For For Management Reduction via Amortization of Repurchased Shares 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions ACTELION LTD. Ticker: ATLN Security ID: H0032X135 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 1.50 per Share from Capital Contribution Reserves 3 Approve Discharge of Board and Senior For For Management Management 4 Approve CHF 3.2 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5 Extend Duration of CHF 6.5 Million For For Management Pool of Capital without Preemptive Rights 6.1a Reelect Jean-Pierre Garnier as Director For For Management 6.1b Reelect Jean-Paul Clozel as Director For For Management 6.1c Reelect Juhani Anttila as Director For For Management 6.1d Reelect Robert Bertolini as Director For For Management 6.1e Reelect John J. Greisch as Director For For Management 6.1f Reelect Peter Gruss as Director For For Management 6.1g Reelect Michael Jacobi as Director For For Management 6.1h Reelect Jean Malo as Director For For Management 6.1i Reelect David Stout as Director For For Management 6.1j Reelect Herna Verhagen as Director For For Management 6.2 Reelect Jean-Pierre Garnier as Board For For Management Chairman 6.3a Appoint Herna Verhagen as Member of For For Management the Compensation Committee 6.3b Appoint Jean-Pierre Garnier as Member For For Management of the Compensation Committee 6.3c Appoint John Greisch as Member of the For For Management Compensation Committee 7.1 Approve Remuneration of Directors in For For Management the Amount of CHF 2.4 Million 7.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 23 Million 8 Designate BDO AG as Independent Proxy For For Management 9 Ratify Ernst & Young AG as Auditors For For Management 10 Transact Other Business (Voting) For Against Management ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 0.90 per For For Management Share from Capital Contribution Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve Remuneration of Directors in For For Management the Amount of CHF 4.9 Million 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 34.5 Million 5.1.1 Reelect Rolf Doerig as Director and For For Management Board Chairman 5.1.2 Reelect Dominique-Jean Chertier as For For Management Director 5.1.3 Reelect Jean-Christophe Deslarzes as For For Management Director 5.1.4 Reelect Alexander Gut as Director For For Management 5.1.5 Reelect Didier Lamouche as Director For For Management Reelect Thomas O'Neill as Director For For Management 5.1.7 Reelect David Prince as Director For For Management 5.1.8 Reelect Wanda Rapaczynski as Director For For Management 5.1.9 Reelect Kathleen P. Taylor as Director For For Management 5.2.1 Appoint Alexander Gut as Member of the For For Management Compensation Committee 5.2.2 Appoint Thomas O'Neill as Member of For For Management the Compensation Committee 5.2.3 Appoint Wanda Rapaczynski as Member of For For Management the Compensation Committee 5.2.4 Appoint Jean-Christophe Deslarzes as For For Management Member of the Compensation Committee 5.3 Designate Andreas Keller as For For Management Independent Proxy 5.4 Ratify Ernst & Young as Auditors For For Management 6 Approve CHF 3.3 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 7.1 Change Location of Registered For For Management Office/Headquarters to Opfikon/Zurich, Switzerland 7.2 Change Company Name to Adecco Group AG For For Management 8 Transact Other Business (Voting) For Against Management AIA GROUP LTD. Ticker: 1299 Security ID: Y002A1105 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAY
